DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Applicant argues the amended claims.  In particular Applicant argues that Lindoff does not disclose ‘detecting the presence of the second system comprises performing a received signal strength metric scan over one or more third frequency intervals that include the second frequency interval, wherein the one or more third frequency intervals are adjacent to the first frequency interval’ based upon Examiner’s previous mapping of claim 26.  The mapping of the frequency intervals have been modified below to meet Applicant’s new limitations.  Specifically, Lindoff discloses performing a received signal strength metric scan over one or more third frequency intervals that include the second frequency interval, wherein the one or more third frequency intervals are adjacent to the first frequency interval; and determining a maximum received signal strength metric of the scan.  (See Lindoff fig. 2; 231 (e.g. first frequency interval), region 232 (e.g. second frequency interval), region 232 and 233 (e.g. third frequency interval); pg. 13, line 29-pg. 14, line 5; received signal strength of each of interfering signals)  Therefore, Applicant’s arguments are not persuasive.
the maximum received signal strength metric of the scan…”  Examiner disagrees.  The claim only requires performing a scan of one third frequency interval; this frequency scan by default is the maximum signal strength metric because no other third frequency interval is required in the claim.  If Applicant intends the claim to read, a plurality of third frequency intervals are scanned and one of the plurality of received signal strength metrics is selected as the maximum signal strength metric, the Applicant is free to do so as long as there is support in the specification.  Therefore, Applicant’s argument is not persuasive because Applicant’s argument is not commensurate with the scope of the claims.

Regarding claim 27, Applicant opines ‘…that Balasubramanian merely describes that the mobile terminal transmits the interference level to the macro cell mobile network without determining whether the interference level exceeds a predetermined threshold…’  Examiner disagrees with Applicant’s attempt to cherry pick portions of Balasubramanian that fit their argument without considering all that is disclosed in the cited paragraphs.  Balasubramanian also disclose in the cited para. 94 that ‘…The mobile terminal will detect and measure the interference level, based on techniques well-known in the art, and compare the measured interference exceeds a predetermined threshold…’ and ‘…If the measured interference exceeds the predetermined threshold, the mobile terminal transmits an indication of this event to the macro cell mobile network using, for example, transmitter 620…’  That is, Applicant’s contention that Balasubramanian only discloses that the mobile terminal sends the is completely false.  While in one embodiment Applicant may be correct that the mobile may not compare vs a threshold, there is another embodiment which is explicitly outlined in para 94-95 which was cited by the Examiner which Applicant has at best failed to read.  Therefore, Applicant’s argument is not persuasive because these arguments are not based upon the facts of this case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28, 29, 32, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499).

Regarding claim 25, Lindoff discloses a method for controlling interference mitigation for received signals of a wireless communication device operating in a first system, using a first frequency interval, the method comprising:  (See Lindoff pg. 12, lines 4-6; fig. 3; interference mitigation)
(See Lindoff fig. 3; determining interference from other cells based upon reception)
the first and second frequency intervals are overlapping or partial overlapping neighboring frequency intervals, and (See Lindoff fig. 2; pg. 12, lines 7-17; interfering signals (e.g. second frequency interval) may occupy frequency region that is a sub-region (e.g. overlapping) of the first frequency region (e.g. interval); pg. 13, lines 19-28; partial overlap of neighboring cells)
monitoring a received signal strength metric of the second system; and (See Lindoff pg. 13, line 29-pg. 14, line 5; received signal strength of each of interfering signals)
selecting, based on the monitored received signal strength metric, an interference mitigation algorithm from a set comprising a first interference mitigation algorithm and a second interference mitigation algorithm, wherein: (See Lindoff fig.3 selecting an IM method (e.g. interference mitigation algorithm); pg. 14, lines 21-25; method selected based upon characteristics of interfering signal (e.g. monitored received signal strength metric))
the first interference mitigation algorithm is a successive interference cancellation algorithm, and  (See Lindoff pg. 15, lines 10-15; successive interference cancellation (SIC))
the second interference mitigation algorithm is an interference rejection 
algorithm.  (See Lindoff pg. 15, lines 10-15; interference rejection combining (IRC))
	Lindoff also discloses performing a received signal strength metric scan over one or more third frequency intervals that include the second frequency interval, wherein the one or more third frequency intervals are adjacent to the first frequency interval; and  
determining a maximum received signal strength metric of the scan.  (See Lindoff fig. 2; 231 (e.g. first frequency interval), region 232 (e.g. second frequency interval), region 232 and 233 (e.g. third frequency interval); pg. 13, line 29-pg. 14, line 5; received signal strength of each of interfering signals)
	Lindoff does not explicitly disclose wherein the first network operator and the second network operator are different.  However, Lilja does disclose wherein the first network operator and the second network operator are different.  (See Lilja para. 26; different network operators)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff to include the teaching of wherein the first network operator and the second network operator are different of Lilja with the motivation being to minimize interference when not caused by the same network operator (e.g. if only interference by the same operator is considered, then it will be difficult to minimize all causes of interference) and further to maximize limited wireless resources (e.g. using the best algorithm/technique to minimize all sources of interference).
	Lindoff in view of Lilja do not explicitly disclose wherein the frequencies used by neighboring cell systems are adjacent.  However, Hamabe does disclose wherein the frequencies used by neighboring cell systems are adjacent.  (See Hamabe fig. 2,4; cellular system A and B using adjacent frequencies; mitigating interference)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja to include the teaching of wherein the frequencies used by neighboring cell systems are adjacent of Hamabe with the motivation being to minimize interference (that is using adjacent frequencies will generally provide less interference than overlapping frequencies) and further using known methods (adjacent frequencies) that yields predictable results (less interference) and further common sense (e.g. that is frequencies used can be overlapping, partially overlapping or non-overlapping (adjacent); there are no unexpected results of choosing non-overlapping).

Regarding claim 28, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 25 wherein detecting the presence of the second system further comprises:
comparing the maximum received signal strength metric of the scan to a detection threshold value; and
when it is determined that the maximum received signal strength metric is above the detection threshold value, performing cell search based on a candidate frequency associated with the maximum received signal strength metric and considering the presence of the second system detected when the cell search is successful.  (See Lindoff pg. 12, lines 21-31; pg. 13, lines 19-28; pg. 14)

	Regarding claim 29, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 28 wherein the detection threshold value is based on a received signal strength metric of the first system.  (See Lindoff pg. 14, lines 1-5; SIR (e.g. threshold value based on received signal strength of desired signal))

Regarding claim 33, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 25, wherein:
the method further comprises monitoring a received signal quality metric of the second system; and
selecting the interference mitigation algorithm is further based on the monitored received signal quality metric of the second system.  (See Lindoff pg. 13, lines 29 – pg. 14, line 20)

Regarding claim 34, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 25, further comprising applying the selected interference mitigation algorithm to the received signals of the first system to reduce the interference caused by the second system.  (See Lindoff fig. 3; box 340 apply algorithm)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499) and further in view of Balasubramanian (2009/0215452).

	Regarding claim 27, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 25.  Lindoff in view of Lilja in view of Hamabe do not explicitly disclose comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system.  However, Balasubramanian does disclose comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system.  (See Balasubramanian para. 94-96)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja in view of Hamabe to include the teaching of comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system of Balasubramanian with the motivation being to reduce interference (e.g. sometime the most effective interference reduction technique is to switch channel) and further to maximize wireless resources (interfering channels cause errors, retransmissions, and low throughput; so switching to a higher quality channel maximizes limited wireless resources).
	
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499) and further in view of Feng (WO2014179979; IDS).

	Regarding claim 30, Lindoff in view of Lilja in view of Hamabe discloses the method of claim 25.  Lindoff in view of Lilja in view of Hamabe do not explicitly disclose the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration.  However, Feng does disclose the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration.  (See Feng para. 60 and fig. 3)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja in view of Hamabe to include the teaching of the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration of Feng with the motivation being to allow for more accurate detection of interfering communication (that is if the device knows the configuration of the other device it can more readily avoid or eliminate such interfering communication; as opposed to just guessing).

	Regarding claim 31, Lindoff in view of Lilja in view of Hamabe in view of Feng discloses the method of claim 30 wherein acquiring the second configuration comprises reading system information received from the second TDD system.  (See Feng para. 60)  The motivation being to allow for more accurate detection of interfering communication (that is if the device knows the configuration of the other device it can more readily avoid or eliminate such interfering communication; as opposed to just guessing).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499).

Regarding claim 35, Lindoff in view of Lilja discloses a non-transitory, computer-readable medium storing program instructions that, when executed by a process of a wireless communication device, configure the wireless communication device to perform operations corresponding to the method of claim 25.  (See clm 25 above and Lindoff pg. 19, lines 18-27; CRM)


Claims 36, 39, 40, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701), and further in view of Hamabe (2001/0016499).

Regarding claim 36, Lindoff discloses an arrangement for controlling interference mitigation for received signals of a wireless communication device operating in a first system using a first frequency interval, the arrangement comprising a controller configured to cause: (See Lindoff pg. 12, lines 4-6; fig. 3; interference mitigation; processor (e.g. controller))
detection of a presence of a second system using a second frequency interval, wherein: (See Lindoff fig. 3; determining interference from other cells based upon reception)
the first and second frequency intervals are overlapping or partial overlapping neighboring frequency intervals, and (See Lindoff fig. 2; pg. 12, lines 7-17; interfering signals (e.g. second frequency interval) may occupy frequency region that is a sub-region (e.g. overlapping) of the first frequency region (e.g. interval); pg. 13, lines 19-28; partial overlap of neighboring cells (e.g. neighboring frequency intervals))
monitoring of a received signal strength metric of the second system; and (See Lindoff pg. 13, line 29-pg. 14, line 5; received signal strength of each of interfering signals)
selection, based on the monitored received signal strength metric, of an interference mitigation algorithm from a set comprising a first interference mitigation algorithm and a second interference mitigation algorithm, wherein: (See Lindoff fig.3 selecting an IM method (e.g. interference mitigation algorithm); pg. 14, lines 21-25; method selected based upon characteristics of interfering signal (e.g. monitored received signal strength metric))
the first interference mitigation algorithm is a successive interference cancellation algorithm, and (See Lindoff pg. 15, lines 10-15; successive interference cancellation (SIC))
the second interference mitigation algorithm is an interference rejection algorithm.  (See Lindoff pg. 15, lines 10-15; interference rejection combining (IRC))
Lindoff also discloses performing a received signal strength metric scan over one or more third frequency intervals that include the second frequency interval, wherein the one or more third frequency intervals are adjacent to the first frequency interval; and  
determining a maximum received signal strength metric of the scan.  (See Lindoff fig. 2; 231 (e.g. first frequency interval), region 232 (e.g. second frequency interval), region 232 and 233 (e.g. third frequency interval); pg. 13, line 29-pg. 14, line 5; received signal strength of each of interfering signals)
Lindoff does not explicitly disclose wherein the first network operator and the second network operator are different.  However, Lilja does disclose wherein the first network operator and the second network operator are different.  (See Lilja para. 26; different network operators)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff to include the teaching of wherein the first network operator and the second network operator are different of Lilja with the motivation being to minimize interference when not caused by the same network operator (e.g. if only interference by the same operator is considered, then it will be difficult to minimize all causes of interference) and further to maximize limited wireless resources (e.g. using the best algorithm/technique to minimize all sources of interference).
	Lindoff in view of Lilja do not explicitly disclose wherein the frequencies used by neighboring cell systems are adjacent.  However, Hamabe does disclose wherein the frequencies used by neighboring cell systems are adjacent.  (See Hamabe fig. 2,4; cellular system A and B using adjacent frequencies; mitigating interference)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja to include the teaching of wherein the frequencies used by neighboring cell systems are adjacent of Hamabe with the motivation being to minimize interference (that is using adjacent frequencies will generally provide less interference than overlapping frequencies) and further using known methods (adjacent frequencies) that yields predictable results (less interference) and further common sense (e.g. that is frequencies used can be overlapping, partially overlapping or non-overlapping (adjacent); there are no unexpected results of choosing non-overlapping).

	Regarding claim 39, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 36, wherein the controller is further configured to cause the detection of the presence of the second system by causing:
comparison of the maximum received signal strength metric of the scan to a detection threshold value; and
responsive to a determination that the maximum received signal strength metric is above the detection threshold value, performance of cell search based on a candidate frequency associated with the maximum received signal strength metric of the scan and consideration that the presence of the second system is detected when the cell search is successful. (See Lindoff pg. 12, lines 21-31; pg. 13, lines 19-28; pg. 14)

Regarding claim 40, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 39, wherein the detection threshold value is based on a received signal strength metric of the first system. (See Lindoff pg. 14, lines 1-5; SIR (e.g. threshold value based on received signal strength of desired signal))

	Regarding claim 44, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 36, wherein:
the controller is further configured to cause monitoring of a received signal quality metric of the second system; and
the selection of the interference mitigation algorithm is further based on the monitored received signal quality metric of the second system. (See Lindoff pg. 13, lines 29 – pg. 14, line 20)

Regarding claim 45, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 36, wherein the controller is further configured to cause application of the selected interference mitigation algorithm to the received signals of the first system to reduce the interference caused by the second system.  (See Lindoff fig. 3; box 340 apply algorithm)

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499) and further in view of Balasubramanian (2009/0215452).

	Regarding claim 38, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 36.  Lindoff in view of Lilja in view of Hamabe do not explicitly disclose comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system.  However, Balasubramanian does disclose comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system.  (See Balasubramanian para. 94-96)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja in view of Hamabe to include the teaching of comparing the maximum signal strength metric of the scan to a maximum interference threshold value; and when it is determined that the maximum received signal strength metric is above the maximum interference threshold value, attempting operation in a wireless communication system other than the first system of Balasubramanian with the motivation being to reduce interference (e.g. sometime the most effective interference reduction technique is to switch channel) and further to maximize wireless resources (interfering channels cause errors, retransmissions, and low throughput; so switching to a higher quality channel maximizes limited wireless resources).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499) and further in view of Feng (WO2014179979; IDS).

	Regarding claim 41, Lindoff in view of Lilja in view of Hamabe discloses the arrangement of claim 36.  Lindoff in view of Lilja in view of Hamabe do not explicitly disclose the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration.  However, Feng does disclose the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration.  (See Feng para. 60 and fig. 3)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Lindoff in view of Lilja in view of Hamabe to include the first system is a first time division duplex (TDD) system using a first configuration of time resources for downlink and uplink; the second system is a second TDD system; the method further comprises acquiring, by detecting wireless control signaling from the second TDD system, a second configuration of time resources for downlink and uplink used by the second TDD system; and selecting the interference mitigation algorithm is further based on the acquired second configuration of Feng with the motivation being to allow for more accurate detection of interfering communication (that is if the device knows the configuration of the other device it can more readily avoid or eliminate such interfering communication; as opposed to just guessing).

	Regarding claim 42, Lindoff in view of Lilja in view of Hamabe in view of Feng discloses the arrangement of claim 41, wherein the controller is configured to cause the acquisition of the second configuration by reading of system information received from the second TDD system. (See Feng para. 60)  The motivation being to allow for more accurate detection of interfering communication (that is if the device knows the configuration of the other device it can more readily avoid or eliminate such interfering communication; as opposed to just guessing).


Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lindoff (WO2015110141), and further in view of Lilja (2002/0037701) and further in view of Hamabe (2001/0016499).

Regarding claim 46, Lindoff in view of Lilja discloses a wireless communication device comprising the arrangement of claim 36.  (See clm 36 rejection above; UE wireless device)

Allowable Subject Matter
Claim 32, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461